Case: 20-50105     Document: 00516000443         Page: 1     Date Filed: 09/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                   September 1, 2021
                                  No. 20-50105
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   Aaron Michael Rogers,

                                                           Plaintiff—Appellant,

                                       versus

   Rusty Hierholzer, Kerr County Sheriff; Sylvia Foraker, Kerr
   County Jail Administrator; Dr. FNU Smith, Kerr County Jail Doctor,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:16-CV-1171


   Before Clement, Ho, and Oldham, Circuit Judges.
   Per Curiam:*
          Aaron Michael Rogers, Texas prisoner # 40704, appeals the grant of
   summary judgment in favor of defendants and dismissal of his 42 U.S.C.
   § 1983 lawsuit against Sheriff Rusty Hierholzer, Kerry County Jail



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50105      Document: 00516000443          Page: 2    Date Filed: 09/01/2021




                                    No. 20-50105


   Administrator Sylvia Foraker, and Glen Smith, M.D. In the complaint,
   Rogers alleged that the defendants treated him with deliberate indifference
   in denying proper medical treatment for his serious medical need, the sequela
   of his gunshot wound to the face, and the delay in providing him treatment
   for his condition by an oral or maxillofacial surgeon.
          Now, he challenges the summary judgment in defendants’ favor.
   Specifically, Rogers argues that Dr. Smith knew of his serious medical need
   but failed to physically examine or treat Rogers for his condition. With
   regards to Hierholzer and Foraker, Rogers contends that they could observe
   or knew of his condition, but refused to allow him to be seen or delayed his
   treatment by a maxillofacial surgeon, failed to ensure implementation of the
   surgeon’s recommendations, and failed to require Dr. Smith to appear,
   examine, and treat Rogers.
          As a preliminary matter, Rogers also raises, for the first time on
   appeal, claims that (1) the defendants were deliberately indifferent to his
   serious medical need by failing to ensure that his mental illness did not impact
   his recovery from the gunshot wound, and (2) that Hierholzer, Foraker, and
   KCDC enacted a policy which was the ultimate cause of his delayed medical
   care and pain and suffering. This court will not address an issue raised for
   the first time on appeal. See Leverette v. Louisville Ladder Co., 183 F.3d 339,
   342 (5th Cir. 1999); McKenzie v. City of Columbia, 1995 WL 534889, at *6 (5th
   Cir. Aug. 15, 1995).
          We review a district court’s order granting summary judgment de
   novo. LeMarie v. Louisiana Dep’t of Transp. and Dev., 480 F.3d 383, 386 (5th
   Cir. 2007).    “A qualified immunity defense alters the usual summary
   judgment burden of proof.” Brown v. Callahan, 623 F.3d 249, 253 (5th Cir.
   2010). In such a case, the plaintiff is required to “adduce summary judgment
   evidence indicating that the [defendant’s] actions violated clearly established




                                          2
Case: 20-50105      Document: 00516000443           Page: 3    Date Filed: 09/01/2021




                                     No. 20-50105


   constitutional rights of which a reasonable person would have known.”
   Ratliff v. Aransas County, Texas, 948 F.3d 281, 287 (5th Cir. 2020) (internal
   quotation marks, brackets, ellipses, and citation omitted).
          At the time of Rogers’s tenure at KCDC, it was clearly established
   that both pretrial detainees and prisoners had a constitutional right to
   adequate healthcare, and the deliberate indifference standard applies to
   pretrial detainees and convicted prisoners alike. Hare v. City of Corinth,
   Miss., 74 F.3d 633, 639 (5th Cir. 1996) (en banc). A prison official acts with
   deliberate indifference if “the official knows of and disregards an excessive
   risk to inmate health or safety; the official must both be aware of facts from
   which the inference could be drawn that a substantial risk of serious harm
   exists, and he must also draw the inference.” Farmer v. Brennan, 511 U.S.
   825, 837 (1994). In the context of claims based on denial of adequate medical
   care, demonstrating deliberate indifference requires evidence that prison
   officials “refused to treat [the prisoner], ignored his complaints, intentionally
   treated him incorrectly, or engaged in any similar conduct that would clearly
   evince a wanton disregard for any serious medical needs.” See Gobert v.
   Caldwell, 463 F.3d 339, 346 (5th Cir. 2006) (internal quotation marks and
   citation omitted).
          With regards to Rogers’s claims against Dr. Smith, the record
   establishes that all inmates housed at KCDC are tended to by nurse
   practitioners or licensed vocational nurses. The nurses contacted Dr. Smith
   on at least three separate occasions regarding Rogers, but never requested
   that he appear and physically examine Rogers.              Dr. Smith provided
   recommendations to the nurses regarding the proper treatment of Rogers.
   Rogers’s claims that Dr. Smith was aware of his condition but did not appear
   to physically examine him or treat him does not support a conclusion that Dr.
   Smith treated him with deliberate indifference. See Baughman v. Hickman,
   935 F.3d 302, 309-310 (5th Cir. 2019). Moreover, the summary judgment



                                          3
Case: 20-50105     Document: 00516000443           Page: 4   Date Filed: 09/01/2021




                                    No. 20-50105


   evidence fails to support a conclusion that Dr. Smith ever refused to treat
   Rogers, ignored his complaints, or otherwise acted with deliberate
   indifference to his serious medical needs. See Gobert, 463 F.3d at 346.
   Accordingly, the district court did not err in concluding that Dr. Smith was
   entitled to summary judgment.
          Regarding Rogers’s claims against Hierholzer and Foraker, the record
   contains no evidence that they knew that Rogers was in any serious risk of
   harm or that they were aware of the facts from which the inference could be
   drawn that a substantial risk of harm existed and that they actually drew such
   an inference. See Petzold v. Rostollan, 946 F.3d 242, 249 (5th Cir. 2019);
   Gobert, 463 F.3d at 346. Even if Hierholzer and Foraker could be charged
   with knowing or drawing the inference that Rogers suffered a substantial risk
   of harm, there is no evidence that Hierholzer or Foraker refused to treat
   Rogers, ignored his complaints, intentionally treated him incorrectly, or
   otherwise engaged in conduct clearly evincing a wanton disregard for his
   serious medical needs. See Gobert, 463 F.3d at 346.
          As sheriff of Kerr County, Hierholzer contracted with Correct Care
   Solutions to provide medical care to the inmates at KCDC. Both he and
   Foraker deferred to CCS’s medical staff regarding any and all medical
   treatment that inmates received. The summary judgment evidence does not
   show that Hierholzer and Foraker were deliberately indifferent.           See
   Baughman, 935 F.3d at 310. Accordingly, the district court did not err in
   concluding that Hierholzer and Foraker were entitled to summary judgment.
          The judgment is AFFIRMED.




                                         4